Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket No. CR6-296027.
Frank Iannotti, Esq., Defense Counsel, for Petitioner.
    Robert O'Brien, Esq., Assistant State's Attorney for the State.
SENTENCE AFFIRMED.
BY THE DIVISION: The petitioner, whose date of birth is May 11, 1971, was convicted after a trial by jury of the Crime of Murder in violation of Conn. Gen. Stat. Sec. 53a-54a
and 53a-8. He was sentenced to fifty (50) years.
This was a callous and senseless murder. The petitioner was involved in drug trafficking in a particular section of New Haven and his "territory" was being intruded upon by Jamaican drug dealers from another part of the city. On the evening of October 13, 1988, the petitioner and two companions went to a section of New Haven where Jamaicans resided. When they saw a person they recognized as Jamaican they simply shot him to death. The victim, a learning disabled man who had lived in New Haven for less than two months, was not one of those threatening to the petitioner's conspicuously lucrative drug business. He was mercilessly gunned down solely because he happened to be a Jamaican.
Petitioner's counsel asks the division to consider that his father was a poor role model, and that he was likely used by older associates in the drug culture. He further indicates that the petitioner was the only one of the three allegedly involved who was charged with murder.
The sentencing Court was, of course, aware of the petitioner's age. (He had just turned eighteen years of age about one month before the sentencing date). The Court was also aware of, and commented on his callous and vicious nature. The only mitigating factor the Court could find was the petitioner's age and it was considered when the Court imposed a sentence of ten (10) years less than the maximum. CT Page 4184
Considering the nature and circumstances of this crime and the necessity of protection of the law abiding members of the public, the sentence was appropriate and fair. Sentence affirmed.
Klaczak, J., Norko, J. and Barry, J., participated in this decision.